Citation Nr: 1827794	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  09-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbar arthritis with spondylolisthesis and spondylolysis, currently evaluated as 20 percent disabling prior to November 15, 2017, and 40 percent disabling thereafter.

2.  Entitlement to an increased rating for a recurrent right inguinal hernia, post-surgical repair with tender scar, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a fracture of the left fifth metatarsal, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for myasthenia gravis (also claimed as a throat condition).

5.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure and/or asbestos exposure.

6.  Entitlement to service connection for a skin disorder, to include rash and warts, to include as due to herbicide exposure.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and I.C.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to April 1962 and from February 1964 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, August 2012, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In April 2017, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

Following the Board's April 2017 remand, in a December 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for sciatic radiculopathy of the left and right lower extremities.  The grant of service connection constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, those matters are no longer in appellate status. Id.  at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In the December 2017 rating decision, the AOJ increased the rating for the Veteran's lumbar spine disability to 40 percent, effective from November 15, 2017.  The AOJ also increased the rating for the left metatarsal disability to 10 percent, effective from February 22, 2006.  Because the increased evaluations do not constitute full grants of the benefits sought, the increased rating issues remain in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for myasthenia gravis and a skin disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 15, 2017, the Veteran did not have forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  He also did not have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.

2.  Since November 15, 2017, the Veteran's lumbar arthritis with spondylolisthesis and spondylolysis has been manifested by limitation of motion with significant pain and functional loss, but he has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  The disability has also not been manifested by incapacitating episodes of intervertebral disc syndrome totaling at least 6 weeks in a 12-month period.

3.  The Veteran's hernia repair scar has been characterized as one stable, linear scar measuring 0.5 centimeters wide and 9 centimeters long.  The hernia scar has been manifested by pain.

4.  The Veteran's left fifth metatarsal fracture has resulted in moderate impairment, but has not resulted in moderately severe impairment.

5.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during such service.

6.  The Veteran has not been shown to have a current respiratory disorder that manifested during service or that is otherwise related to his military service, including any exposure therein. 


CONCLUSIONS OF LAW

1.  Prior to November 15, 2017, the criteria for a rating in excess of 20 percent for lumbar arthritis with spondylolisthesis and spondylolysis have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5241 (2017).

2.  Since November 15, 2017, the criteria for a rating in excess of 40 percent for lumbar arthritis with spondylolisthesis and spondylolysis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5241 (2017).

3.  The criteria for a rating in excess of 10 percent for a recurrent right inguinal hernia, post-surgical repair with tender scar have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.118, Diagnostic Code 7804 (2017).

4.  The criteria for a rating in excess of 10 percent for the residuals of a left fifth metatarsal fracture are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a; Diagnostic Code 5284 (2017).

5.  A respiratory disorder was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.


Lumbar Spine

The Veteran's service-connected lumbar arthritis with spondylolisthesis and spondylolysis is currently assigned a 20 percent evaluation prior to November 15, 2017, and a 40 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5241.  Diagnostic Code 5241 indicates that degenerative arthritis should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 20 percent for his lumbar spine disability prior to November 15, 2017, or a rating in excess of 40 percent on or after November 15, 2017.

Initially, for the period prior to November 15, 2017, the Veteran has not been shown to have forward flexion of the thoracolumbar spine to 30 degrees or less.  In fact, during an August 2015 VA examination, the VA examiner indicated that the Veteran had forward flexion to 60 degrees with pain.  Repetitive use testing was not measured because the Veteran was weak and unsteady on his feet.  Moreover, the evidence does not show that the Veteran had favorable ankylosis of the entire thoracolumbar spine for the period prior to November 15, 2017.  Based on the aforementioned range of motion findings, the record shows that the Veteran's thoracolumbar spine was not fixated or immobile.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Moreover, the August 2015 VA examiner specifically noted that there was no ankylosis of the spine.  Therefore, the Veteran has not been shown to have met the criteria for an increased rating for this period under the General Rating Formula for Diseases and Injuries of the Spine.

There is also no indication that the Veteran had incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  During the August 2015 VA examination, the VA examiner indicated that the Veteran did not have any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  As such, to the extent this criteria is for application, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher, for the period prior to November 15, 2017.  In this regard, the Board observes that the Veteran complained of pain throughout the period prior to November 15, 2017, including during the August 2015 VA examination.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 20 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds that the Veteran's lumbar spine disability does not warrant an initial evaluation in excess of 20 percent for the period prior to November 15, 2017.

For the period since November 15, 2017, the evidence does not show that the Veteran is entitled to a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, including unfavorable ankylosis of the thoracolumbar spine.  Indeed, during a November 2017 VA examination, the Veteran demonstrated forward flexion to 30 degrees.  While the Veteran indicated that he had pain with motion of his lower back, he had no additional limitation of motion due to repetitive testing.  The November 2017 VA examiner also specifically indicated that the Veteran did not have ankylosis of the spine.  Based on the aforementioned range of motion findings, the record shows that the Veteran's thoracolumbar spine is not fixated or immobile.  Moreover, the November 2017 VA examiner specifically noted that there was no ankylosis.  Therefore, the Veteran has not been shown to have met the criteria for an increased rating for this period under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has considered whether a rating in excess of 40 percent could be assigned, pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  The current 40 percent rating discussed immediately above, however, is based on evidence showing that the Veteran's spine disability is manifested by symptoms which include significant pain, flare-ups, and functional loss.  The record shows no additional factors, such as atrophy of disuse, which would restrict motion to such an extent that the criteria for a rating in excess of 40 percent would be justified. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2017). 

The Board has also considered whether the appellant is entitled to a rating in excess of 40 percent for the period beginning on November 15, 2017, under the rating criteria for evaluating intervertebral disc syndrome.  However, in this case, the Board finds that these criteria have not been met.  There is no indication that the Veteran has had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The November 2017 VA examiner noted that the Veteran did not have any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Thus, the Board finds that a rating in excess of 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

For these reasons, the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 40 percent for the period beginning November 15, 2017.

The Board further finds that a separate disability rating is not warranted at any time during the appeal period because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability and service-connected sciatic radiculopathy of the left and right lower extremities. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board notes that the Veteran is already in receipt of separate disability ratings for sciatic radiculopathy of the left and right lower extremities, and there is no other separate neurological disability. 


Hernia

The Veteran's recurrent right inguinal hernia, post-surgical repair with tender scar, is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338.  

Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted where the hernia is postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable. 38 C.F.R. § 4.114.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for his recurrent right inguinal hernia, post-surgical repair with tender scar.

The Board notes that the evidence does not show that the Veteran's hernia is postoperative recurrent not well supported by a truss, or nor readily reducible.  In fact, during an August 2015 VA examination, the Veteran reported that he had a history of five inguinal hernia repairs, but that he had no complaints of any recurring hernia at the time of the examination.  On examination, there was no evidence of any right hernia.  During a November 2017 VA examination, the Veteran also denied having any right inguinal hernia surgeries since service.  The examiner also noted that no hernia was detected on examination and that there was no indication for a supporting belt.  Therefore, the Veteran has not been shown to have met the criteria for an increased rating under Diagnostic Code 7338.

Although the Veteran does not have a current hernia, the evidence of record does show that the Veteran has post-operative scarring from his hernia repairs.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (2) under Diagnostic Code 7804 provides that provides that a scar or scars that is both unstable and painful on examination may be assigned an additional 10 percent rating. See38 C.F.R. § 4.118, Diagnostic Code 7804.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the criteria for an increased disability rating in excess of 10 percent under Diagnostic Code 7804 have not been met or more nearly approximated.  The residual hernia repair scar involves only one scar that has been found to be painful, but not unstable; therefore, a 20 percent rating is not warranted. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Further, findings from the August 2015 and November 2017 VA examinations do not reveal three or more scars that are painful or unstable as required for a higher 20 percent rating under Diagnostic Code 7804. 

The Board further finds that the weight of the evidence is against a finding that any other Diagnostic Codes for rating scars are applicable or would result in a higher rating. See 38 C.F.R. § 4.118.  Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep (i.e. associated with underlying soft tissue damage) or cause limited motion are rated as 10 percent disability for areas at least six square inches in size, 20 percent disabling for areas at least 12 square inches in size, 30 percent disabling for areas at least 72 square inches in size, and 40 percent disabling for areas at least 144 square inches in size.  Under Diagnostic Code 7802, a maximum 10 percent disability rating is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Because the Veteran's hernia repair scar has a maximum width of 0.5 centimeters, a maximum length of 9 centimeters, and is superficial, these Diagnostic Codes are not applicable. See August 2015 VA examination report.

Under Diagnostic Code 7805 for "other" scars or "other" effects of scars rated under Diagnostic Codes 7800, 7801, 7802, or 7804, any disabling effects not considered in the respective rating criteria for scars are to be evaluated under an appropriate diagnostic code.  The evidence of record does not indicate, and the Veteran does not contend, that there are any other disabling effects resulting from the hernia repair scar.


Left Foot

The Veteran's residuals of a fracture of the left fifth metatarsal is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Diagnostic Code 5284 is a general Diagnostic Code under which a variety of foot injuries may be rated. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted. Id.

The words "moderate" and "severe," as used in various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Moderate is generally defined as "tending toward the mean or average amount or dimension." See Merriam-Webster's Collegiate Dictionary, 798 (11th ed. 2007).  Severe is generally defined as "of a great degree: serious." Id. at 1140.

Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. See VAOPGCPREC 9-98.  Here, there is no evidence that the Veteran has limitation of motion of left foot.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for the residuals of a fracture of the left fifth metatarsal. 

The evidence of record does not indicate that the Veteran's left foot disability is moderately severe.  During a November 2007 hearing before a Decision Review Officer, the Veteran testified that he had to walk on the heel of his left foot due to his left foot pain.  He also reported that his foot disability, as well as his service-connected bilateral lower extremity sciatica disability, affected his ability to walk and stand.  During the August 2015 VA examination, the Veteran stated that he had intermittent foot pain "every now and then."  He specifically indicated that standing on his foot too long caused pain, but he reported that he was able to walk approximately 50 feet before he needed to sit to rest his foot.  He also stated that he wore an arch support in his left shoe.  The examiner noted that the Veteran's left foot disability did chronically compromise weight-bearing.  The examiner also noted that the Veteran had less movement than normal, pain on movement, pain on weight-bearing, and swelling in his left foot.  However, the examiner opined that the Veteran's left foot disability was mild in severity.  During the November 2017 VA examination, the Veteran related that he had a knot on the top of his foot where he broke bones and that his entire left foot hurt when he walked.  The Veteran reported that he was unable to walk very long due to pain; however, he also denied any functional impairment of the foot.  The examiner related that the left foot disability did not chronically compromise weight-bearing.  He also noted that the Veteran's left foot disability did not require arch supports, custom orthotic inserts, or shoe modifications.  The examiner opined that the Veteran's left foot disability was mild in severity.  Based on the foregoing, the Board concludes that the weight of the evidence is against a finding that the Veteran's left foot disability results in symptoms consistent with a moderately severe injury of the foot as contemplated by a higher evaluation.  Accordingly, as, the preponderance of the evidence is against this increased disability rating claim, and it must be denied. 38 C.F.R. § 4.3.

Neither the Veteran nor his representative has raised any other issues during either appeal period, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Service Connection

The Veteran has claimed that he developed a respiratory disorder due to exposure to asbestos while in service.  He has stated that he worked in the auxiliary division ("A-gang"), which maintained all of the air conditioning, heating, and plumbing aboard ships.  He indicated that he removed asbestos performing duties, such as repairing and replacing broken water and heat lines. See October 2016 hearing transcript, November 2017 VA examination report.  Alternatively, he has contended that his respiratory disorder was caused by exposure to dioxins and herbicides during his Vietnam service. See April 2017 statement, November 2017 VA examination report.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the respiratory diagnoses in this case are not among the listed chronic diseases in the regulation.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's Adjudication Procedure Manual.  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. See VBA's Adjudication Procedure Manual (M 21-1).  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease).

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service. Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a respiratory disorder.

The Veteran's service personnel records show that he did serve as fireman and engineman aboard various ships during his naval service.  Affording the Veteran the benefit of the doubt, the Board concludes that the evidence does show that the Veteran participated in the repair work, maintenance work, and other duties described in his claims submissions, statements, and testimony.  

The Veteran's service personnel records also include documentation of the Veteran's service at the U.S. Naval Support Activity Detachment in Qui Nhon, Vietnam, from March 1970 to March 1971.  Therefore, exposure to Agent Orange is conceded.

Nevertheless, even assuming the Veteran had such exposures in service, the Board has determined that his current respiratory disorder did not manifest in service and is not otherwise related to his military service, including any exposures therein. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a respiratory disorder.  In a February 1977 hospitalization record pertaining to a hernia repair, the Veteran reported that he was a smoker of greater than two packages of cigarettes per day with a chronic morning cough.  However, in a February 1982 report of medical history, the Veteran denied any shortness of breath or chronic cough.  Moreover, a February 1982 retirement examination noted a normal clinical evaluation of the lungs and chest.  A March 1982 chest x-ray was normal, with the exception of a thin line of increased density at the left base which suggested an old scar.

There is also no medical evidence showing that he had a respiratory disorder shortly after service or for many years thereafter.  VA treatment records indicate the Veteran was not diagnosed with COPD until 1994, which was approximately 12 years after his discharge from service.   

In addition to the lack of evidence showing the claimed disorder manifested during active service or within close proximity thereto, the preponderance of the evidence of record does not link any current diagnosis to the Veteran's military service.

In a March 1995 statement, a VA physician reported that the Veteran underwent a stress test and breathing evaluation in January 1995.  She stated that the results showed a decrease in the Veteran's lung capacity.  She also noted that an x-ray showed spots on his lungs.  She related, "This could be attributed to his tour of duty in the Navy where he was exposed to asbestos."  

During a November 2017 VA examination, the VA examiner noted that the Veteran was diagnosed with COPD in 1994 and emphysema in 1998.  She noted that the Veteran reported that he had breathing problems before he retired from the Navy.  He stated that he was coughing all of the time and that his lungs felt congested.  He related that his wife took him to the hospital after he retired and that he wore an oxygen tank from that point on.  He was unable to recall the specific timeframe, but he believed that it was after 1997 or 1998.  He also indicated that he stopped smoking when he retired from the Navy and that a package of cigarettes lasted him approximately three to four days.  A January 2017 chest x-ray showed COPD with acute cardiopulmonary process.  The examiner diagnosed the Veteran with COPD.  

In her November 2017 VA examination report, the examiner reported that the Veteran had one diagnosed respiratory condition.  She stated that emphysema is a chronic obstructive condition that is a term used interchangeably with COPD.  She opined that the Veteran's COPD was less likely than not incurred in or caused by his military service, including any exposure therein.  She noted that there was no evidence that the Veteran's military service, claimed asbestos exposure, or claimed chemical exposure, to include Agent Orange, caused his COPD.  She related that the Veteran did not have asbestosis and that none of the numerous private chest CTs of record showed evidence of asbestosis.  Moreover, she noted that asbestos exposure does not cause COPD.  She also reported that current medical literature does not indicate that dioxin exposure causes COPD.  Rather, she indicated that medical literature clearly notes that smoking is the cause of COPD.  

The Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, the Board finds that, after weighing the evidence, the November 2017 VA examiner's opinion is the most probative of record.  The examiner provided a medical opinion supported by rationale, accurate facts, and a discussion of the Veteran's medical history and medical literature.  

The March 1999 statement by a VA physician provided an opinion that spots on the Veteran's lungs could be attributed to his tour of duty in the Navy where he was exposed to asbestos.  However, her opinion appears to be speculative and was not supported by complete rationale.  

In contrast, the Board notes that the November 2017 VA examiner provided a supported opinion, which included a discussion of the Veteran's medical records.  The examiner also noted that a lung nodule in private treatment records dated in 2006 were determined to be granuloma, which was an incidental finding that did not impair lung function.  She stated that this was a benign finding and not related to asbestos or dioxin exposure.  Further, she noted that the Veteran did not have asbestosis and that COPD was not caused by asbestos exposure.  Rather, she noted that COPD was caused by smoking.  Therefore, the Board finds that the November 2017 medical opinion is entitled to more weight than the March 1999 statement. 

The Board has also considered the Veteran's statements that his current respiratory disorder is related to his military service, including exposure therein.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the disorder, falls outside the realm of common knowledge of a lay person, particularly in light of the delayed onset and other risk factor of smoking. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Moreover, even assuming that the Veteran is competent to provide such an opinion, the Board finds that the VA medical opinions are more probative, as they were provided by medical professionals with knowledge, training, and expertise and are supported by a complete rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements as well as medical literature.

In addition, to the extent that the Veteran has indicated that he smoked during service, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active duty service. 38 U.S.C. § 1103 (2012); 38 C.F.R. § 3.300(a) (2017).  "Tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco. Id.  Thus, the Board cannot grant service connection based on the Veteran's use of cigarettes during his military service.

Based on the foregoing, the Board finds that the Veteran's respiratory disorder did not manifest in service and is not causally or etiologically related to his military service, to include any exposures therein.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a respiratory disorder is not warranted.


ORDER

A rating in excess of 20 percent for lumbar arthritis with spondylolisthesis and spondylolysis for the period prior to November 15, 2017, is denied.

A rating in excess of 40 percent for lumbar arthritis with spondylolisthesis and spondylolysis for the period on or after November 15, 2017, is denied.

A rating in excess of 10 percent for a recurrent right inguinal hernia, post-surgical repair with tender scar, is denied.

A rating in excess of 10 percent for the residuals of a fracture of the left fifth metatarsal is denied.

Service connection for a respiratory disorder is denied.


REMAND

With regard to the claim for service connection for myasthenia gravis (also claimed as a throat condition) and a skin disorder, in April 2017, the Board directed the AOJ to contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate entity, to request the Veteran's complete service treatment records and service personnel records.  Specifically, the Board directed the AOJ to request any outstanding service treatment records pertaining to throat and/or thymus surgery at a Madrid air base in 1963 or 1964 and any outstanding service treatment records pertaining to treatment for burns on the Veteran's hands and feet from a December 1970 fire in Qui Nhon, Vietnam.  It does not appear that the AOJ took any of the directed actions.  Based on the foregoing, the Board finds that a remand is required to ensure compliance with the prior remand. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the service connection claims remanded herein. Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of those claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the NPRC, the RMC, or any other appropriate entity, to request any service records pertaining to throat and/or thymus surgery at a Madrid air base in 1963 or 1964 and any records pertaining to treatment for burns on the Veteran's hands and feet from a December 1970 fire in Qui Nhon, Vietnam.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative, to include notice of alternative sources of evidence that may substitute for any missing service treatment records.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph, to include, but not limited to VA examination, if appropriate.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


